Appeal from a decision of the Workers’ Compensation Board, filed September 17, 1979, which affirmed an award to claimant for a causally related 100% loss of vision in his left eye. The board found "on the basis of the probative medical evidence, that as a result of the accidental injury sustained on February 11, 1976, and its sequalae [claimant] has a 100% loss of vision of the left eye.” There is substantial evidence in the record which supports this determination of the board. Decision affirmed, *698with costs to the Workers’ Compensation Board against the employer. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.